The defendant was convicted of the offense of grand larceny, and appeals. The principal insistences of error are based on the refusal of the affirmative charge in defendant's favor and the overruling of his motion for a new trial; the contentions being, first, that there was no evidence of defendant's guilt, and, second, that there was not sufficient evidence to support the verdict. It would serve no useful purpose to discuss the testimony, but the court has read the evidence offered on the trial en banc, and is of the opinion that neither contention above noted is well founded. The other exceptions reserved by defendant have each been examined, and in none of them do we find merit. Only elementary principles of law are involved. The defendant appears to have had a fair trial, and, finding in the record no prejudicial error, the judgment is affirmed.
Affirmed.